Citation Nr: 1212376	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  11-23 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to Dependency and Indemnity Compensation (DIC) benefits based on service connection for the cause of the Veteran's death. 

2. Whether new and material evidence has been received to reopen a claim of entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953. His awards and decorations include the Purple Heart and the Combat Infantryman Badge. The Appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Appellant provided testimony at a February 2012 hearing in Philadelphia, Pennsylvania before the below-signed Veterans Law Judge. She also provided testimony before a Decision Review Officer in June 2011. Transcripts of both hearings have been associated with the claims file.

This matter was certified to the Board as an original claim of entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death. However, the RO previously denied the Appellant entitlement to death benefits in January 2004. The Appellant did not appeal that decision and the Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). The Board has recharacterized the matter to correctly reflect the procedural history. See 38 C.F.R. § 19.35 (2011) (certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Under 38 C.F.R. § 3.152(b)(1), a claim by a surviving spouse for compensation will also be considered to be a claim for death pension and accrued benefits. As the RO also denied entitlement to death pension and accrued benefits in January 2004 and the Appellant submitted another claim for compensation in March 2009, the Board REFERS petitions to reopen claims of entitlement to death pension and entitlement to accrued benefits to the RO for appropriate action.

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Appellant if further action is required on her part.


REMAND

The record reflects that the Appellant has not received sufficient notification and that medical evidence remains outstanding.

The RO denied the Appellant entitlement to death benefits in January 2004. She did not appeal that denial and submitted a new claim in March 2009. Subsequently, VA sent her Veterans Claims Assistance Act (VCAA) notice letters in September and November 2009. The letters informed the Appellant of the generally applicable VCAA provisions regarding VA's duty to notify and assist and of the general elements required to substantiate DIC and service connection claims. The letters also complied with Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), but they did not inform her of the specific information and evidence needed to reopen and substantiate her claims in compliance with Kent v. Nicholson, 20 Vet. App. 1 (2006). The RO/AMC must provide her with notice in compliance with Kent.

VA has a duty to obtain all relevant VA and governmental records prior to adjudication of a claim. 38 U.S.C.A § 5103A(c)(3) (West 2002); see Bell v. Derwinski, 2 Vet. App. 611(1992); see also 38 C.F.R. § 3.159(c)(2). The claims file reflects that the Appellant repeatedly informed VA that her husband received pertinent medical treatment from the VA medical center (VAMC) in Philadelphia, Pennsylvania. The claims file reflects that the RO required the Appellant to complete multiple authorization forms for the release of these records and then sent three (3) record requests to (incorrect addresses for) the Chief of Cardiology at the Philadelphia VAMC. The requests were not answered and the RO incorrectly informed the Appellant in letters dated April and May 2010 that she was responsible for seeing that VA received the records. The RO/AMC must take appropriate (italics added for emphasis) steps to obtain copies of the outstanding VA treatment records.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. OBTAIN RECORDS OF ANY VA CARE PROVIDED TO THE VETERAN. If any of the records do not, due to their age, appear in the Compensation and Pension Records Interchange (CAPRI), take appropriate steps to obtain any retired hardcopy treatment records. Obtain all available records and associate them with the claims folder. If unsuccessful in obtaining any VA treatment records, inform the Appellant of the status of those records and provide her an opportunity to submit any copies in her possession.

2. Provide the Appellant with another opportunity to submit any private treatment records not currently on file - send her an authorization form for the release of any such records. Obtain any identified records and associate them with the claims folder. If unsuccessful in obtaining any identified private medical records, inform her and provide her an opportunity to submit any copies in her possession.

3. Contemporaneously with the above notice, provide the Appellant with notice in accordance with the Kent decision cited to above. The notice must identify the bases for the prior denial of her claims and describe the evidence necessary to reopen them.

4. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted in full. If any development is incomplete, implement corrective action. 

5. Readjudicate the Appellant's claims. Provide the Appellant and her representative with a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Appellant are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

[Continued on following page.]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



